Citation Nr: 0517004	
Decision Date: 06/22/05    Archive Date: 07/07/05	

DOCKET NO.  03-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1982 to August 
1984.  

The current appeal arose from a July 2002 rating decision of 
the VARO in St. Louis, Missouri, that denied entitlement to 
the benefit sought.  The case was previously before the Board 
in February 2004 at which time it was remanded for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed the evidence necessary for an equitable disposition 
of claim.  

2.  Paranoid schizophrenia was not shown during service or 
for years thereafter and is not shown to be attributable to 
active service.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active service and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to its duties to notify and 
assist a claimant in the development of a claim.  In August 
2001, the VA issued regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (August 29, 2001).  These are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, the RO notified the veteran of the requirements 
necessary to establish his claim in the July 2002 rating 
decision, the March 2003 statement of the case, and the 
November 2004 supplemental statement of the case.  The Board 
went one step further and specifically remanded the case in 
February 2004 for compliance with the VCAA.  A communication 
dated in July 2004 informed the veteran what evidence had 
been received and what evidence VA was responsible for 
obtaining, to include relevant records from any Federal 
agency, the veteran's service medical records, verification 
of his service, and current treatment records from the VA 
medical center.  He was told that he could help VA by 
providing information about his records so that they could be 
requested from the person or agency having them.  He was also 
told that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

The RO has also made reasonable efforts to obtain relevant 
records identified by the veteran.  In his February 2005 
informal hearing presentation, the representative has argued 
that not all required development has been accomplished.  The 
representative argued that all records pertaining to the 
veteran's misconduct during military service had not been 
furnished.  It was pointed out that various records 
pertaining to the veteran receiving nonjudicial punishment in 
service had not been furnished.  The representative further 
argued, in particular, that all treatment and counseling 
records concerning the veteran while at Whidbey Island had 
not been furnished by the National Personnel Records Center 
in St. Louis and he claimed there appeared to have been no 
attempt to obtain them.  The Board disagrees.  Received in 
March 2004 was information from the National Personnel 
Records Center in St. Louis indicating that all available 
documentation on file pertaining to the veteran's separation 
from service was being mailed.  That documentation includes 
some records of personal actions involving the veteran.  
Reference was made to several incidents involving involvement 
with civilian authorities, including the disobeying a lawful 
order of a commanding officer at the Naval Air Station at 
Whidbey Island.  The available records are without reference 
to the presence of psychiatric symptomatology.  The Board 
believes that the response from the National Personnel 
Records Center is sufficient to indicate that there are no 
other service records available.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  Pursuant 
to the Board's February 2004 remand, numerous reports of VA 
treatment and evaluation of the veteran for psychiatric 
purposes have been associated with the claims folder.  
Further, the veteran was accorded a special psychiatric 
examination by VA in March 2004.  The report of the 
examination is of record.  Thus, under the circumstances in 
this case, VA has satisfied its duty to notify and assist the 
veteran, and adjudication of the appeal at this time poses no 
risk of prejudice to the veteran.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, where a veteran served for at least ninety (90) days 
during a period of war or after December 31, 1946, and 
manifests a psychosis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Analysis

The veteran and his representative essentially maintain that 
he has had schizophrenia from the time he was in the 
military.  He asserts that his schizophrenia noted in the 
years following service relates directly to disciplinary 
problems he experienced in service.  As noted above, service 
personnel records associated with the claims folder show that 
the veteran was disciplined on several occasions during 
service for charges that included driving under the influence 
of alcohol, disorderly conduct, disobeying a lawful order of 
a superior noncommissioned petty officer, and disobeying a 
lawful order of a commanding officer.  Those records are 
without reference to schizophrenia.  

The post service medical evidence includes a private hospital 
record indicating the veteran was seen in November 1987.  It 
was reported he had had his first psychiatric contact at 
about age 15.  At that time he was experiencing problems with 
alcohol abuse.  His parents entered him into psychiatric 
treatment and had him hospitalized.  The duration of 
hospitalization and details of treatment were unknown at the 
present time.  He reportedly quit high school and then joined 
the Navy where he had difficulty with alcohol abuse in 
service and received a general discharge.  

The past week the veteran had fearfulness regarding the Mafia 
and believed that people were trying to kill him.  Also, he 
was concerned that his food and water were being poisoned.  
His father discovered the persecutory delusions on the day of 
admission.  With regard to the previous hospitalization, the 
father offered little information except stating "they were 
adolescent problems."  Following observation, assessments 
were made of:  Rule out paranoid schizophrenia; rule out 
drug-induced psychosis; rule out a typical major depression 
with psychotic features.  

The same physician made a discharge assessment of 
schizophrenia in a discharge summary report dated in December 
1987.  

Of record are reports of inpatient and outpatient VA medical 
records dating from 2002 showing ongoing treatment for 
schizophrenia.  

The veteran was accorded an examination for psychiatric 
purposes by VA in March 2004.  His file was reviewed by the 
examiner.  It was noted that he received a general discharge 
under honorable conditions with a narrative reason of 
misconduct with a pattern of frequent involvement of a 
discreditable nature with civilian or military authorities.  
He had a history of alcohol abuse while in the Navy.  
Reference was made to a report of medical history dated 
December 18, 1981, at which time the veteran stated he was in 
good health and was taking no medications.  He did not 
indicate having any psychiatric symptomatology.  A medical 
record dated in January 1982 revealed he underwent a 
screening examination and nothing was determined to be 
disqualifying.  An emergency room note dated November 2, 
1983, reflected he had been brought to the emergency room 
after hitting his face on the ground during an altercation 
with a Marine.  He had alcohol on his breath and was 
staggering.  On another occasion in December 1983 he 
requested Antabuse, but no other medications.  He 
acknowledged having alcohol problems.  Notes dated in 
February and April 1984 referred to unrelated complaints.  
Alcohol problems were noted during subsequent visits in 1984.  
As reported by medical history dated in June 1984, the 
veteran stated he was in good health.  He did not refer to 
any psychological or psychiatric problems.  A psychiatric 
disorder was not identified.  

The examiner stated there was no indication of any treatment 
for behavioral or psychological problems either during or 
before military service.  It appeared to the examiner that 
the records showed that later in the 1980's, the veteran 
began to develop severe psychotic symptoms.  A history of 
symptoms of paranoid schizophrenia thereafter was reported.  
Reference was made to periods of private hospitalization in 
the late 1980's and during the 1990's with a principal 
diagnosis made of paranoid schizophrenia.  

Clinical findings were recorded and a diagnosis was made of 
paranoid schizophrenia.  The examiner stated that a review of 
the service records showed no evidence either by examination 
or self-report of any psychotic or psychological symptoms or 
early signs of deterioration indicating early stages of 
schizophrenia.  The examiner further noted that all medical 
records in the file were consistent with a notation of the 
first episode of psychotic functioning beginning after 
discharge.  

In view of the foregoing, the Board finds that although the 
veteran has a current diagnosis of paranoid schizophrenia, 
the record contains no competent medical opinion that the 
disability is related to a disease or injury during service, 
or otherwise had its onset during service.  The evidence of a 
nexus between active service and the currently diagnosed 
schizophrenia is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed disability and his 
active service, he is not entitled to service connection.  
The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for paranoid schizophrenia is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


